.,    .




                  E   L~ITORNE‘IS        GENERAL
                            F          AS




Honorable Joe Bailey Humphrey5
County Attorney
Houston county
Crockett, Texas
Dear Mr. Humphreys:             Opinion No. O-2278
                                Re:   Is It necessary that a
                                      County Chairman resign
                                      before running for the
                                      State Legislature?
Your letter requesting the opinion of this department is
as follows"
      "The present County Chairman of Houston Is
      contemplating running for the State legislature.
      The question has arisen and will arise at the next
      Committee meeting whether he should resign as
      County Chairman before the election, shquld he make
      the race aforesaid.
      "The writer Is unable to find either case law or
      statute governing this situation.
      "It is the opinion of the writer that it Is not
      necessary for a County Chairman to resign before
      making another race for an entirely different office.
      "Please give me the Department's opinion on this
      question as we are anxious that we be entirely
      regular In the conduct of the Democratic primaries
      and elections."
Any eligible person may become a candidate for the office of
Representative In the State Legislature and have his name
printed upon the ballot, unless some statute of the State
forbids.
Article 2940 of the Revised Civil Statutes declares that:
      "* * * nor shall anyone act as chairman or as member
      of any district, county or city executive committee
      of a political party who has not paid his poll tax,
                                                     ”         ,




Honorable Joe Bailey Humphreys, Page 2, O-2278


     or who is a candidate for office, or who holds any
     office of profit or trust under either the United
     States or this State, or in any city or town in
     this State."
In our Oplnlon No. O-1835 we held that one cannot be a
candidate for the county chairmanship of the Democratic party
and a candidate for anothercounty elective office at the
same time. This ruling was predicated upon Article 2940 and
Article 2978 of the Revised Civil Statutes -- the latter
Article pro.~idlng:
     "The name of no candidate shall appear more than once
     upon the official ballot, except as a candidate for two
     or more offices permitted+b; tt$eConstitution to be
     held by the same person.
In the course of that opinion, referring to Article 2970, It
is said:
     "The resultant possible disqualification and confusion
     are too obvious to mention. Suffice It to say that
     unless this statute is very closely followed, we could
     have a situation wherein a county chairman was super-
     vising a contest of his own candidacy in a primary
     election."
The resultant possible confusion mentioned Is Indeed obvious,
but no more so In the case stated than It would be If the
county chairman were a candidate for re-election. In such
a case, If there should be a contest, he would, indeed, be
personally disqualified to act In the contest, but that
personal disqualification pertains to his committee action
and has nothing to do with his eligibility as a candidate
for another office.
Whether or not the more candidacy of the chairman for another
office would Ipso..facto as matter of law vacate his office
of county chairman, we need not decide and do not decide.
We find nothing in the statutes nor in the decisions that
would make the present county chairman of your county
ineligible for another office to be filled at the approaching
primary election, or that would prevent his name being
printed upon the ballots at the approaching election or elections
as a candidate for the office he seeks.
The opinion suggested by you in your letter, we think,    is
correct, and you are accordingly so advised.
.   -




Honorable Joe Bailey Hwnphreys, Page 3, O-2278


                             Very truly yours
                         ATTORNEY GENERAL OF TEXAS
                         s/ Ocle Speer

                        BY
                                         Ocie Speer
                                          Assistant
OS-MR+ge
APPROVED MAY 9, 1940
s/ Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
This opinion considered and approved In limited conference